Citation Nr: 0817166	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  99-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right-sided hemiparesis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996 and 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).   The 
veteran testified at a personal hearing at the RO in August 
1999.  

The issue on appeal was last before the Board in January 2005 
when it was remanded for additional evidentiary development.  

In December 2006, the veteran's representative submitted a 
statement indicating that the veteran desired to submit a 
notice of disagreement with a January 2006 rating decision 
which denied service connection for diabetes mellitus, type 
II.  A review of the claims file does not reveal that such an 
adjudication took place.  The Board has construed this 
statement as a claim of entitlement to service connection for 
diabetes mellitus, type II.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has argued that he was injured during surgery 
which was performed by VA personnel when he fell or jumped 
off the operating table.  In an attempt to verify the 
veteran's claim, the Board has directed, via remands dated in 
June 2003 and January 2005, that attempts should be made to 
contact the VA personnel involved in the surgery to obtain 
corroborating statements.  The Board directed that a list of 
those personnel involved in the surgery should be made and 
those on the list were to be contacted to obtain personal 
statements regarding their knowledge of the surgery.  A 
review of the claims file reveals that, despite repeated 
attempts, the requested list of personnel has not been 
provided by the VA facility where the surgery was conducted 
and no interviews or statements have been obtained.  There is 
no indication in the record demonstrating that the 
information requested by the Board in June 2003 and January 
2005 cannot be obtained.  In the case of Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Veterans 
Appeals (hereinafter, "the Court") held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The veteran's representative has also 
noted noncompliance with previous directives and requested 
further remand in this case.  In light of the foregoing, this 
case must be remanded again for the actions set forth below.  


1.  Identify and attempt to locate the 
physicians and medical staff who treated 
the veteran for spinal surgeries in 
September 1995 (C4-5 and C5-6 anterior 
cervical discectomy and fusion with 
allograft) and April 1996 (C5-6 
laminectomy and right C5-6 foraminotomy), 
or VA employees who were present during 
those procedures.

At a minimum, a list of the individuals 
whose names appear in the operative 
summary or on the clinical operative 
records, sponge count, and the like, 
should be made, and the results of 
attempts to locate those individuals 
should be documented.

Any provider who performed or assisted 
with the spinal surgeries in September 
1995 and April 1996, who can be located, 
and each VA employee who can be located, 
should be asked to make a written 
statement regarding whether he/she recalls 
the veteran falling or jumping from the 
operating table during surgery in 
September 1995 and April 1996, and to 
elaborate in writing on the circumstances 
of any recollected fall or jump.

2.  Conduct any additional development 
required, to include obtaining a new VA 
examination and etiology opinion if 
necessary, based on the response or 
responses received under paragraph 1.  

3.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time for 
response. Thereafter, the case should be 
returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

